DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:	● Reference characters “33a,” “33b,” 34a,” and “34b” are reversed from their appropriate locations in figs. 3-5. The examiner notes fig. 2 shows a front perspective view of the attachment comb, wherein the “first end piece” is correctly identified by reference character “34a” is on the distal end thereof, and the “second end piece” is correctly identified by reference character “34b” on the more proximal end thereof. However, figs. 3 and 5 appear to depict a rear end view of the attachment comb in which, the “first end piece” would be located on the right-hand side of figs. 3 and 5, and the “second end piece” would be located on the left-hand side of figs. 3-5. Conversely, fig. 6 depicts a front plane view of the attachment comb in conjunction with the cutting element, wherein the “first end piece 34a” is properly identified on the left-hand side thereof and the “second end piece 34b” is properly identified on the right-hand side thereof. As such, reference characters “33a,” “33b,” 34a,” and “34b” should be corrected to properly identify the corresponding structures.	● Reference character “36” in fig. 8 should be corrected to “36a.”
	● Figs. 4, 7, and 9-11 are provided in grayscale and are at risk of losing detail in future documentation. According to 37 C.F.R. 1.84(a)(1), black and white drawings with solid black lines are normally required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 	● Reference character “35” in fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	● The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.	● Page 14, line 5 should be corrected as follows, “clamping [[elements34a, 34b]] elements 34a, 34b”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 9-11 recite, “the attachment comb further comprising an array of comb teeth, mounted to the support bar between the first and second clamping elements, lower edges of the comb teeth defining a skin contact area for the attachment comb.” The examiner notes this is a hand-held object that can be held in any orientation during hair cutting operation, wherein in some orientations, the “edges of the comb teeth” may be oriented such that the edges are in an upward orientation relative to the attachment comb and/or cutting device. As such, it is unclear what can and cannot be considered to be within the scope of “lower edges of comb teeth.” It is unclear what defines the limits of “lower edges of comb teeth.”	Claim 5 recites, “wherein notches of the attachment comb define a series of slanted clamping positions for holding a received cutting element extending diagonally between the clamping elements.” This limitations has the following issues:	● The attachment comb and the cutting device are 3-dimensional structures that extend in multiple directions. As such, it appears as though an attachment comb mounted squarely upon a cutting element will have some portion thereof that is slanted or extending diagonally between the clamping elements. It is unclear what specifically defines “a series of slanted clamping positions.” Moreover, since the cutting element is a three dimensional structure, a portion of the cutting element extending from one corner of the cutting element to an opposing corner diagonally across therefrom could be considered the diagonal extension. From the disclosure, this appears to be referring to a secure attachment of the comb to the cutting element utilizing locating notches that are offset from one another.	● As currently written, there is insufficient antecedent basis for “notches of the attachment comb” in the claims. It is unclear if the recitation of “notches of the attachment comb” is related to the previous recitation of “a set of locating notches” set forth in claim 1, line 7, or if the applicant intends for the “notches of the attachment comb to be a distinct and additional structure. 	Claim 7, lines 1-3 recite, “the notches in each line are open across respective upper sides, and the open upper sides opening into a common channel which links the notches together.” The examiner notes this is a hand-held object that can be held in any orientation during hair cutting operation, wherein in some orientations, the “respective upper sides” of “the notches in each line” may be oriented so as to in a lower orientation relative to the rest of the attachment comb. Moreover, the “respective upper sides” of the “notches in each line” appear to be open in a directional orientation facing the same direction as the “lower edges of the comb teeth [which define] a skin contact area for the attachment comb” (*claim 1, lines10-11). Therefore, it is unclear what defines the orientation of the “respective upper sides” of “the notches in each line” with respect to the rest of the attachment comb. 	Claim 9, lines 2-4 recite, “wherein inclined sidewalls of neighboring notches in each line are connected by a flat linking wall section, extending between upper ends of the said inclined sidewalls of the neighboring notches.” This limitation has the following issues:	● As currently written, the recitation of “inclined sidewalls of neighboring notches” does not have antecedent basis in the claims. The examiner notes that Claim 8 recites, “each of the notches has at least one inclined interior side wall,” but it is unclear if the “inclined sidewalls” of Claim 9 is specifically referring to the “at least one inclined interior side wall,” or if the “inclined sidewalls of claim 9 are referring to a separate and distinct structure.	● The examiner notes the attachment comb is used on a hair cutting device that can be held in any orientation during use, wherein in some orientations, the “upper ends of the said inclined sidewalls of the neighboring notches” may be oriented such that the “upper ends” are in a downward orientation relative to the attachment comb and/or cutting device. As such, it is unclear what can and cannot be considered to be within the scope of “upper ends of the said inclined sidewalls of the neighboring notches.” It is unclear what defines the limits of “upper ends of the said inclined sidewalls of the neighboring notches.”	Claim 10 recites, “the line of notches includes end notches at respective ends of said line, the end notches each having on one side a rounded interior side wall forming an end to the line, and an inclined interior side wall on the other side.” The notches in the Applicant’s disclosure are identified by reference characters “54a, 54b, 54c, 55a, 55b,” wherein the notches appear to correspond to a crest or protrusion. Conversely, the ”linking wall sections 78a, 78b” appear to correspond to what the examiner interprets to be a “notch,” which set forth by Merriam-Webster, is defined as “a V-shaped indentation.” However, “end notches” set forth in claim 10 and shown in claim 8, do not appear to be formed as an indentation. While the “end notches” set forth in the disclosure appear to have “on one side a rounded interior side wall forming an end to the line, and an inclined interior side wall on the other side,” it is unclear what can and cannot be included within the scope of an “end notch” as the corresponding structure set forth in the disclosure is not an indentation, but rather a protrusion.	Claim 11, lines 5-7 recite, “a support frame comprising a support bar, and first and second clamping elements located at respective opposite ends of the support bar, for clamping the comb unit about ends of the cutting element.” As currently written, there is insufficient antecedent basis for the recitation of “the comb unit” in the claim. It is unclear if “the comb unit” is referring to “a releasable attachment comb,” as set forth in claim 11, line 2, or if “the comb unit” is referring to another structure.	Claim 11, lines 11-13 recite, “the attachment comb further comprising an array of comb teeth, mounted to the support bar between the first and second clamping elements, lower edges of the comb teeth defining a skin contact area for the attachment comb.” The examiner notes the method utilizes a hand-held object that can be held in any orientation during hair cutting operation, wherein in some orientations, the “edges of the comb teeth” may be oriented such that the edges are in an upward orientation relative to the attachment comb and/or cutting device. As such, it is unclear what can and cannot be considered to be within the scope of “lower edges of comb teeth.” It is unclear what defines the limits of “lower edges of comb teeth.”	Claim 11, lines 24-27 recite, “and the method comprising: at least partially displacing the clamping elements away from one another by applying an inward pinching action at opposed second end portions of the clamping elements to permit release of the cutting element from a first clamping position…” As currently written, the recitation of “by applying an inward pinching action at opposed second end portions of the clamping elements” in lines 25-26 of claim 11 is written subsequently to the recitation of “by applying an inward pinching action at opposed second end portions of the clamping elements” in lines 22-23 of claim 11. The recitation of lines 25-26 appears to be introducing a new “inward pinching action” and “opposed second end portions of the clamping elements.” It is unclear if the method step of lines 24-27 of claim 11 is referring to the previously recited structure or if the method step is related to a separate structure of the comb.	Claim 11, 27-28 recites, “slidably advancing the cutting element along the clamping plane to move it to a second clamping position…” It is unclear what structure the recitation of “it” is intended to refer to with respect to the aforementioned limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, Claims 1, 2, 4, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN205600784) in view of Minoyama (JP5371973). 	Regarding Claim 1, Zhang discloses a releasable attachment comb (annotated fig. 2) for attachment to a hair cutting device (the hair clipper shown in fig. 1 with fuselage 1, i.e., a handle, and pruning shear 2 attached thereto) having a cutting element (pruning shear 2, figs. 1 and 3), the attachment comb comprising: 	a support frame (i.e., “main support” 31 and “coordinate frame” or “downwardly extending cooperation frame” 33) comprising a support bar (31; annotated fig. 2), and first and second clamping elements (33; annotated fig. 3) located at respective opposite ends of the support bar (as shown in fig. 3), for clamping the attachment comb about ends of the cutting element in use (translation, page 2, lines 53-54; wherein fig. 3 depicts the claimed configuration); 	the clamping elements having respective interior faces (formed by the structures provided on the inward facing sides each of the first and second clamping elements) opposing one another (see figs. 2 and 3), each of the opposed interior faces comprising a set of locating notches (“multiple draw-in groove[s]” 4), the two sets of locating notches defining a clamping plane (annotated fig. 3) therebetween; 	the attachment comb further comprising an array of comb teeth (32; annotated fig. 3), mounted to the support bar (31) between the first and second clamping elements (annotated fig. 1), lower edges (identified by the dotted lines marked in annotated fig. 1) of the comb teeth defining a skin contact area for the attachment comb (the “lower edges” are intended to contact the user’s skin during a hair cutting operation and to define a distance between the “lower edges of the comb” and the cutting element to allow the hair to be cut to a substantially uniform length); 	wherein the clamping plane is sloped with respect to the skin contact area (see figs. 1 and 2); and 	wherein the locating notches (4) define between the clamping elements (33) a series of clamping positions for the cutting element (translation, page 2, lines 53-56), at different points along the clamping plane (fig. 3); and 	wherein the clamping elements (33) are at least partially displaceable away from one another to permit in use release and slidable advancement of the cutting element along the clamping plane between the clamping positions (translation, page 2, lines 51-53); and 	wherein the clamping elements (33) are flexible about the support bar (translation, page 3, lines 1-10; the user applies a pressing force against the “anti-skidding lug, nib” 7 positioned in the middle of the support bar 31 which causes clamping elements 33 bend around a fulcrum located at the interface of “chute” 35 and cutting element 2, as described in lines 8-19 of the aforementioned citation, wherein the bending of the support bar 31 allows the clamping elements to move about the center of the support bar), to permit bending of an opposed set of first end portions (the distal, elongated portion of the clamping elements upon which the plurality of locating notches 4 is formed) of the clamping elements away from one another (translation, page 3, lines 8-9). 	Zhang fails to disclose an inward pinching action is applied at opposed second end portions of the clamping elements to bend the opposed set of first end portions of the clamping elements away from one another about the support bar.	However, Minoyama teaches it is known in the art of adjustable attachment combs that are removably attached (fig. 5b) to a hair cutting device (figs. 1 and 5) to provide an attachment comb (2) with clamping elements (grasping pieces 3 and each of the outer comb teeth with gripping indentations 8) positioned at opposing ends of a support bar (6) and an array of comb teeth (the comb teeth 17 located along the width of the attachment comb between the outer comb teeth which constitute a portion of the “clamping elements”) attached along the width of the support bar, wherein an inward pinching action (indicated by inward pointing arrows associated with the fingers shown in fig. 5b) is applied at opposed second end portions (the gripping indentations 8, identified as “a push control section” in the Abstract, line 3) of the clamping elements to bend the opposed set of first end portions (3) of the clamping elements away from one another about the support bar (as shown in fig. 5b of Minoyama).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the releasable attachment comb of Zhang substantially disclosed above with the teaching of Minoyama such that the clamping elements are provided with opposed second end portions that extend in the opposite direction from the first end portions of the clamping elements, i.e., extending in a plane parallel to the plane in which the clamping elements extend that is perpendicular to the clamping plane, wherein each of the opposed second end portions are provided with a gripping indentation (Minoyama 8) configured to allow the user to apply an inward pinching action at the opposed second end portions of the clamping elements to bend the opposed set of first end portions of the clamping elements away from one another about the support bar (as shown in fig. 5b of Minoyama), because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In this case, the addition of opposed second end portions in the modified adjustable attachment comb of Zhang gives a user an alternative way “[t]o facilitate installation and removal [an adjustment] of the attachment [comb]” (Minoyama, Abstract, line 1) of, wherein one user may be comfortable to utilize the “anti-skidding lug, nib” disclosed by Zhang to adjust the comb relative to the hair cutting device, while another user may find pressing the “anti-skidding lug, nib” to be difficult and prefers to use the interface provided by Minoyama to apply the inward pinching action to adjust the comb relative to the hair cutting device. 
	Regarding Claim 2, the modified releasable attachment comb of Zhang substantially disclosed above includes at least portions of the support bar (Zhang, 31) connecting to the clamping elements have an elongate cross-section (the support bar 31 of Zhang extends in a front-rear direction, parallel to the direction of extension in which each of the plurality of comb teeth 32 and chutes 35 of Zhang extend), an elongate length dimension of said cross-section defining a bending axis for each of the clamping elements about the support bar (the attachment comb bends at the middle of the support bar and an elongated interface between the chute 35 and cutting element 2 of Zhang define a fulcrum for each clamping element, such that the cross-section of a portion of the support bar connected to the clamping elements defines a bending axis). Moreover, the examiner notes that the entire attachment comb is formed of plastic which is a resiliently flexible material which facilitates a bending moment are various portions of the attachment comb during an adjustment operation.	Regarding Claim 4, the modified releasable attachment comb of Zhang substantially disclosed above includes the notches (Zhang, 4) of the attachment comb define a series of straight clamping positions (Zhang, translation, page 2, lines 53-56) for holding a received cutting element (Zhang 2) extending perpendicularly between the clamping elements (Zhang 33).
	Regarding Claim 6, the modified releasable attachment comb of Zhang substantially disclosed above includes the notches (Zhang 4) on each opposed interior face (annotated fig. 4 of Zhang) are arranged in a line (the notches are arranged in a line that extends parallel to the chute 35).
	Regarding Claim 7, the modified releasable attachment comb of Zhang substantially disclosed above includes the notches (Zhang 4) in each line are open across respective upper sides (the side immediately adjacent to the chute 35 of Zhang), and the open upper sides opening onto a common channel (Zhang 35) which links the notches together (fig. 2).
	Regarding Claim 8, the modified releasable attachment comb of Zhang substantially disclosed above includes each of the notches (Zhang 4) has at least one inclined interior side wall (Zhang, annotated fig. 2; the slant wall portion connecting an adjacent trough and peak of the notch, wherein the “stuck point” 5 of Zhang engages the trough in each respective position and the “inclined interior side” of the associated notch prevents the comb from sliding after the comb has been adjusted) leading toward said common channel (Zhang 35).
	Regarding Claim 9, the modified releasable attachment comb of Zhang substantially disclosed above includes inclined sidewalls (Zhang, annotated fig. 2) of neighboring notches (Zhang 4) in each line are connected by a flat linking wall section (Zhang, annotated fig. 2), extending between upper ends of the said inclined sidewalls of the neighboring notches (the examiner notes another inclined side wall is located on an opposite side of the flat linking wall section identified in annotated fig. 2 of Zhang).
	Regarding Claim 11, the modified releasable attachment comb of Zhang substantially disclosed above as set forth in the rejection of claim 1 a method of adjusting a coupling (the interface between the plurality of notches 4 and stuck point 5 of Zhang) between a hair cutting device (Zhang, fig. 1) having a cutting element (Zhang, 2) and a releasable attachment comb (Zhang, 3 and annotated fig. 2) for the hair cutting device, the adjustment for adjusting a cutting setting of the hair cutting device (Zhang, translation, page 2, lines 54-55), wherein the attachment comb comprises: 	a support frame comprising a support bar (annotated fig. 2), and first and second clamping elements (Zhang, annotated figs. 2 and 3) located at respective opposite ends of the support bar (Zhang, annotated fig. 3), for clamping the comb unit (Zhang, 3) about ends of the cutting element (Zhang, 2), 	the clamping elements having respective interior faces (formed by the structures provided on the inward facing sides each of the first and second clamping elements) opposing one another (see figs. 2 and 3 of Zhang), each of the opposed interior faces comprising a set of locating notches (“multiple draw-in groove[s]” 4 of Zhang), the two sets of locating notches defining a clamping plane (Zhang, annotated fig. 3) therebetween, 	the attachment comb further comprising an array of comb teeth (Zhang, 32; annotated fig. 3), mounted to the support bar (Zhang, 31) between the first and second clamping elements (Zhang, annotated fig. 1), lower edges (identified by the dotted lines marked in annotated fig. 1 of Zhang) of the comb teeth defining a skin contact area for the attachment comb (the “lower edges” are intended to contact the user’s skin during a hair cutting operation and to define a distance between the “lower edges of the comb” and the cutting element to allow the hair to be cut to a substantially uniform length), 		wherein the clamping plane is sloped with respect to the skin contact area (see figs. 1 and 2 of Zhang), and 		wherein the locating notches (Zhang, 4) define between the clamping elements (Zhang, 33) a series of clamping positions for the cutting element (Zhang, translation, page 2, lines 53-56), at different points along the clamping plane (Zhang, figs. 2 and 3), 	wherein the clamping elements (Zhang, 33) are at least partially displaceable away from one another to permit in use release and slidable advancement of the cutting element along the clamping plane between the clamping positions (Zhang, translation, page 2, lines 51-53); and 	wherein the clamping elements (Zhang, 33) are flexible about the support bar (translation, page 3, lines 1-10; the user applies a pressing force against the “anti-skidding lug, nib” 7 positioned in the middle of the support bar 31 which causes clamping elements 33 bend around a fulcrum located at the interface of “chute” 35 and cutting element 2, as described in lines 8-19 of the aforementioned citation, wherein the bending of the support bar 31 allows the clamping elements to move about the center of the support bar), to permit bending of an opposed set of first end portions (the distal, elongated portion of the clamping elements upon which the plurality of locating notches 4 is formed) of the clamping elements away from one another (translation, page 3, lines 8-9), by applying an inward pinching action (as taught by Minoyama, see fig. 5b of Minoyama) at opposed second end portions of the clamping elements (the clamping elements of Zhang are modified to include opposed second end portions as modified in view of Minoyama according to the rejection of claim 1 set forth above), 	and the method comprising: at least partially displacing the clamping elements (Zhang 33) away from one another (Zhang, translation page 3, lines 1-10) by applying an inward pinching action (depicted in fig. 5b of Minoyama) at opposed second end portions of the clamping elements (the clamping elements of Zhang are modified to include opposed second end portions as modified in view of Minoyama according to the rejection of claim 1 set forth above) to permit release of the cutting element (Zhang, 2) from a first clamping position (defined by one corresponding pair of notches 4 of Zhang located across from one another with respect to the width of the comb); slidably advancing the cutting element along the clamping plane (along chute 35 of Zhang) to move it to a second clamping position (defined by another corresponding pair of notches 4 of Zhang located across from one another with respect to the width of the comb; and replacing the clamping elements back toward one another to thereby lock the cutting element in the second clamping position (Zhang, translation, page 2, lines 54-56).
	Regarding Claim 13, the modified releasable attachment comb of Zhang substantially disclosed above includes a hair cutting assembly (Zhang, fig. 1) comprising: a releasable attachment comb (Zhang 3) as claimed in claim 1; and a hair cutting device (the hair clipper shown in fig. 1 of Zhang with fuselage 1, i.e., a handle, and pruning shear 2 attached thereto)) having a cutting element (Wahl, blade 98), the cutting device including engaging parts (stuck point 5 of Zhang) for engaging with notches (Zhang, 4) of the releasable attachment comb (Zhang, 3), and the attachment comb being attached to the cutting device via said engaging parts (Zhang, fig. 3). 

As best understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN205600784) in view of Minoyama (JP5371973) and further in view of Sobagaki WO2014103178.
	Regarding Claim 3, the modified releasable attachment comb of Zhang substantially disclosed above fails to specifically disclose the support bar includes reduced cross-section end portions, to which the clamping elements are connected.	However, Sobagaki teaches it is known in the art of releasable attachment combs for a set of hair clippers to provide an attachment comb (20) reduced cross-section end portions (53) located on opposite sides of the support frame (21), to which the clamping elements (51) are connected (see figs. 3 and 4).	Moreover, Minoyama teaches it is known to provide at least a portion of the support bar with a reduced cross-section portion, i.e., the middle portion of the support bar has a thinner cross-sectional shape than the outer portions of the support bar, as shown in at least figs. 5a and 5b.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the attachment comb of Zhang substantially disclosed above with the teaching of Sobagaki and Minoyama such that the support bar is provided with reduced cross-section end portions to which the clamping elements are connected in order to allow the designer of the attachment comb to fine-tune the specific direction in which the clamping elements bend relative to the support bar thereby improving the user’s ergonomics when adjusting the attachment comb relative to the hair clipper.	Moreover, the examiner notes that Minoyama specifically teaches it is known for an attachment comb to have at least a portion with a reduced cross-sectional shape, as mentioned above. Thus, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the attachment comb of Zhang substantially disclosed above such that any reasonable portion of the support bar is provided with a reduced cross-section portion, including respective end portions with a reduced cross-section, since it has been held that rearranging parts of an invention involves only routine skill in the art [In re Japikse, 86 USPQ 70] and since it has been held that when the general conditions of a claim are disclosed in the prior art (i.e., a reduced cross-section portion), discovering the optimum or workable ranges (i.e., a location of said reduced cross-section portion) involves only routine skill in the art [In re Aller, 105 USPQ 233].
As best understood, Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN205600784) in view of Minoyama (JP5371973) and further in view of Clark (US Patent 2,916,820).	Regarding the claims set forth above, the modified releasable attachment comb of Zhang substantially disclosed above does not specifically disclose the following limitations:	As required by Claim 5, the notches of the attachment comb define a series of slanted clamping positions for holding a received cutting element (extending diagonally between the clamping elements; and	As required by Claim 12, the slidable advancement of the cutting element comprises rotating the cutting element parallel with the clamping plane, so as to move the cutting element to a second clamping position having the cutting element extending diagonally between the clamping elements.	However, Clark teaches it is known in the art of hair cutting devices with releasable attachment combs for the comb to be adjustable relative to the hair cutting device with multiple degrees of freedom, wherein as set forth in col. 2, lines 9-24, “[t]he nylon comb 5 is adjustable backward and forward as indicated by the dotted and by the dot and dash lines which are designated by dotted figured 5 and 5c in Fig. 1 by means of longitudinal slot 5a in comb 5 and by clamping screw 6. The comb may also be skewed with respect to blade 3 and then the ends of the comb teeth brought to a central position as shown in Fig. 4 by means of sideways extensions 5b to the longitudinal slot 5a. The ends of the teeth 5c on comb 5 may thus on one side of the comb be brought back of the cutting edges of blade 3 while the ends of the teeth on the other side of the comb may extend forwardly beyond the cutting edges of the blade 3 as shown in Fig. 4.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the releasable attachment comb and method of Zhang substantially disclosed above such that the attachment comb is configured as a to be adjusted to a position that is angled or slanted relative to the cutting teeth of the cutting element (as shown in fig. 4 of Clark) by rotating the comb from an even orientation (as shown in fig. 2 of Clark), wherein corresponding notches that are offset from one another define a series of slanted clamping positions, in order to allow the hair cutting device and releasable attachment comb to have increase adjustability in positioning the comb relative to the cutting elements when cutting hair.  
Status of Claims not Rejected by Prior Art
It is to be noted that claim 10 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Beha (DE3623591) an adjustable comb for a hair clipper.	● Martell (US Patent 2,317,928) discloses a comb for a hair clipper with cone shaped attachment points (26).	● Hoffman (US Patent 3,145,470) discloses a removable comb (7) for a hair clipper with spring clip (18) whose clamping force is adjustable by tightening screws (21).	● Gnage (US Patent 3,209,455) discloses an adjustable comb (54) for a hair clipper (fig. 5).	● Ogawa (JP 2012-125514) discloses a releasable attachment comb with a clamping member (15) on the side thereof that releasably and selectively engages with a plurality of notches on the side of the cutting device (fig. 2).	● Marchner (US Patent 2,802,263) teaches angling the comb relative to the hair cutting device.	● Wevers et al (US Publication 2012/0240414) discloses an comb (20) that is attachable to the cutting element of a hair cutting device (fig. 12).	● Julemont (US Publication 2014/0215832) discloses a comb (1) for clippers (6)  that has two squeezing portions that are pressed inward by the user (figs. 8-10) to deform the clip element (8) on the back side of the comb opposite from an array of comb teeth (fig. 6).	● Altomare (US Publication 2016/0199988) discloses a clipper positioning device (fig. 5) with an adjustable gauge surface (2).	● Phoon et al (2017/0361476) discloses a removable comb for a cutting device with two opposing sets of shearing cutting elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 16, 2022 

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        07/18/2022